          Case 1:09-cr-00902-SHS Document 158 Filed 11/04/20 Page 1 of 3




DIRECT DIAL NUMBER:                                                                                 Lawrence G. McMichael
(215) 575-7268                                                                                  lmcmichael@dilworthlaw.com




                                                    November 3, 2020

VIA Electronic Filing

Honorable Sidney H. Stein
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street, Room 1010
New York, NY 10007

                  Re:       United States v. Hassan Nemazee, 09 Cr. 902 (SHS)

Dear Judge Stein:

        We represent Hassan Nemazee, the Defendant in the above-referenced criminal case.
Mr. Nemazee is presently on supervised release. On March 25, 2020, you approved of Mr.
Nemazee’s travel to Costa Rica in connection with his employment. He is managing several real
estate development projects there for his employer. Because Costa Rica was closed because of
the world wide spread of the corona virus, this trip never occurred. As part of the same Order
(docket #157), you authorized the Probation Office to approve further travel. A previous trip to
Costa Rico was approved by the Court in February and occurred without incident.

        On October 13, 2020, Mr. Nemazee advised his probation officer that this previously
approved trip was now being rescheduled for November 12 and requested permission to travel. I
wrote to him on October 23, 2020 and provided a detailed explanation of the business purpose of
the trip. A copy of my October 23 letter is attached hereto and incorporated herein by reference.
A letter from Mr. Nemazee’s employer which included an itinerary, description of the business
to be conducted (relating to real estate developments) and the persons in attendance was
provided to the probation officer as well. A copy of that letter is also attached.




               1500 Market Street  Suite 3500E  Philadelphia, PA 19102-2101  2155757000  fax: 215-575-7200
              www.dilworthlaw.com  Cherry Hill, NJ  Harrisburg, PA  New York, NY  Princeton, NJ  Wilmington, DE

121984233_1
          Case 1:09-cr-00902-SHS Document 158 Filed 11/04/20 Page 2 of 3


Honorable Sidney H. Stein
United States District Judge
November 3, 2020
Page 2


         On November 3, 2020, Mr. Nemazee was advised by his probation officer that the
Probation Office was referring this request to the Court. Mr. Nemazee asked for a copy of the
letter so that he could respond and was told by his probation officer: “ My chief will review the
letter tomorrow and determine if it’s a confidential memo to the court or memo to all parties.”
We object to any attempt at ex parte communication with the Court, and assume that any
correspondence will be shared with Mr. Nemazee and me, as we have copied the probation
officer on this letter.

        We understand that the Probation Office may raise the following issues:

       1. The trip to Costa Rica is now scheduled to occur over the Thanksgiving (which is not a
holiday in Costa Rica) and Christmas holidays.

       The trip was delayed from April due to the pandemic and this is the soonest that it could
be rescheduled. Costa Rica only reopened it borders to travelers from the United States on
November 1, 2020. Construction on the projects in Costa Rica was also delayed for the same
reason and part of the purpose of this trip is to be sure that these projects are ready for the
Christmas season. These are rental properties and Mr. Nemazee’s employer relies on rental
income from them during the holiday season.

        2. Mr. Nemazee has a personal relationship with the principal of his employer.

        Mr. Nemazee has always been completely transparent with his probation officers about
his personal relationship. In fact, that relationship is the reason why he has been able to re-enter
society so well after a long period of confinement. As the court is aware, many inmates rely on
friends and family for employment after their release. Mr. Nemazee has done the same. While
his relationship enabled him to obtain a job, it is still a job. He earns a salary based on his ability
to travel to supervise the construction projects of his employer. As my October 23 letter pointed
out, this job enables him to make monthly restitution payments. If he can’t do his job, his
employer will find someone else to do it, jeopardizing his income and the restitution payments.

         There is no reason why this trip should not be approved now since it was previously
approved by both the Probation Office and this Court. Nothing has changed since April. Mr.
Nemazee has followed all of the rules and there has been no issue with his supervised release
whatsoever. He has traveled on business both internationally and domestically in the past for his
employer with permission and without incident. We respectfully request that the Court approve
this trip.

        A proposed order permitting this trip is attached to this letter. The form of this order is
the same as has been submitted in the past. As of the writing of this letter, we are unaware of the
position of the U.S. Probation Office for the Southern District of New York. We have been
unsuccessful in reaching Mr. Lockard at the U.S. Attorney’s Office.


121984233_1
          Case 1:09-cr-00902-SHS Document 158 Filed 11/04/20 Page 3 of 3


Honorable Sidney H. Stein
United States District Judge
November 3, 2020
Page 3




                                           Respectfully,



                                           Lawrence G. McMichael

Attachment


Cc:     Michael Lockard, Esquire
        Assistant United States Attorney
        (michael.lockard@usdoj.gov)


        Godwin Ogunmefun
        United States Probation Officer
        (godwin_ogunmefun@nysp.uscourts.gov)




121984233_1
